Citation Nr: 1400868	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a previously-denied claim for service connection for peripheral neuropathy-then characterized as affecting both upper and lower extremities-as well as denied service connection for erectile dysfunction.  The Veteran timely perfected an appeal of these three issues. 

In October 2012, the Board reopened the claims involving peripheral neuropathy, and remanded the claims for service connection, on the merits, along with the Veteran's claim for service connection for erectile dysfunction, to the RO, via the Appeals Management Center (AMC), for additional development, to include obtaining pertinent treatment records, as well as an appropriate VA examination with opinion.  After completing the requested development, the AMC denied the claims (as reflected in a February 2013 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board.

In April 2013, the Board again remanded the claims on appeal for additional development, to include obtaining additional pertinent treatment records, and additional VA examinations with opinions.  After completing the requested development, the AMC denied the claims (as reflected in a August 2013 SSOC) and returned the matters on appeal to the Board.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

REMAND

In light of the current record, the Board finds, unfortunately, that further RO action on the matters on appeal is warranted.

The Board previously remanded the claims, in part, in order to obtain additional opinions regarding the etiology of peripheral neuropathy and the erectile dysfunction.  As detailed below, the subsequently obtained opinions are not adequate.  In the April 2013 remand, the Board previously highlighted the development completed subsequent to the October 2012 remand did not satisfy the directives.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a continued effort to satisfy the prior Board directives and obtain VA medical opinions that fully answer the medical questions raised by this appeal, the Board must remand to obtain additional opinion evidence.  See 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran has asserted that the disabilities of the upper and lower extremities are due to his service in Vietnam, and specifically due to Agent Orange exposure.  As previously outlined in the April 2013 Board remand, personnel records reflect that the Veteran served in Vietnam between June 1970 and April 1971; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 8 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, there is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  This amendment to the regulation applies to this case.

The Final Rule implementing the amendment detailed reasons for the changes, noting medical report findings that peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  On these findings, the regulation was amended to remove the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  As noted previously, however, as with claims based on other exposure (such as radiation), the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994).

In this case, the Veteran has been diagnosed with idiopathic peripheral neuropathy of his upper and lower extremities.  His service treatment records are unremarkable for any complaints of numbness or tingling in his extremities, and there are otherwise no findings or diagnoses of, or pertinent to, a neurological disability.  Although the Veteran contends that he experienced neurological symptoms at the time of his separation examination, the report of the February 1972 discharge physical examination reflects that the neurological evaluation was normal, and there is no documented evidence of any neurological symptoms until years after the Veteran was last presumed exposed to herbicide agents during his service in Vietnam.

In the April 2013 remand, the Board directed that the Veteran undergo an appropriate VA examination to determine whether the disability was due to the presumed herbicide exposure.  In the subsequently obtained July 2013 opinion, the VA examiner opined that it was less likely than not that the peripheral neuropathy was caused by the in-service herbicide exposure.  As rationale, the examiner cited evidence that the disability was not chronic in service, and that exposure neuropathy was an acute presentation within a year of exposure and resolved within two years, and the examiner also cited the evidence of nonservice-connected spinal disc disease and laminectomy.  In an August 2013 addendum, the examiner wrote that the "laminectomy surgery possibly had something to do with the [d]evlopment of the neuropathy but that is another question [he could not] [a]nswer for sure, and not likely change the opinion."  He also suggested that if all questions were not answer to request an evaluation by another examiner.

The Board finds that this opinion with addendum is inadequate.  In the Board's judgment, the examiner based his opinion, in large part, on the evidence that the disability did not fit the prior presumptive conditions for acute or subacute peripheral neuropathy-that is, that the disability developed within a year of exposure and resolved within two years.  As noted above, however, the relevant regulation was recently changed on the basis of medical study evidence showing that the disability could develop outside of these previously established timeframe.  Thus, the fact of the amendment, itself, calls into question the soundness of the examiner's rationale.  See 38 C.F.R. §§ 3.307, 3.309, 78 Fed. Reg. 54,766 (Sept. 6, 2013).  For this reason, the Board finds that another remand is requested to allow a different examiner to address the question of whether the Veteran's peripheral neuropathy is of the early-onset type (so as to invoke the presumption of a relationship to herbicides, and, hence, the presumption of service connection), or if not, whether the disability is medically-related to service, to specifically include presumed herbicide exposure therein..  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This examination should be conducted by a different examiner than the examiner who provided the July 2013 examination.  The examiner, if possible, should be a neurologist.

With respect to the claim for service connection for erectile dysfunction as secondary to PTSD, in April 2013, the Board found prior opinions inadequate, to include not fully responding to the Board's prior October 2012 remand directives.  Specifically, the Board found a January 2013 opinion to be confusing, to contain contradictions and to be lacking a detailed rationale, and thus, remanded the claim to obtain an additional opinion.  In the report of the subsequent June 2013 examination, the examiner opined that it was less likely than not that the disability was caused or aggravated by PTSD or medications for PTSD.  This examination was conducted, and the opinion provided, by the same examiner who provided the July 2013 peripheral neuropathy opinion.  As rationale for the negative opinion, the examiner stated that PTSD and its medications were not known to be a common cause of erectile dysfunction, based on medical knowledge.  The examiner also cited that the erectile dysfunction began prior to the diagnosis and treatment for PTSD.  In an August 2013 addendum, the examiner wrote that the only way "to be sure that PTSD medication would cause aggravation of" erectile dysfunction would be to conduct a study, with this study complying with many outlined conditions.  He indicated that he was not aware of any such existing study evidence, and that there were many patients with PTSD who did not have erectile dysfunction.  The Board finds this opinion inadequate.  

First, the applicable standard of evidence requires that reasonable doubt be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102.  Here, however, the examiner appears to have been using a much more stringent standard - "to be sure."  Further, the examiner did not account for treatise evidence of file that appears to counter his finding that there is no medical study evidence of a correlation between PTSD medications and erectile dysfunction.  In addition, the examiner appears to have relied heavily on when the Veteran was diagnosed and treated for PTSD, rather than when the Veteran began experiencing symptoms of PTSD.  Lastly, the examiner's opinion appears based on an understanding that veterans with PTSD do not always have erectile dysfunction.  This, however, is not the subject of this inquiry.  The question before the Board is whether the evidence is at least in relative equipoise as to whether this Veteran's erectile dysfunction was caused or aggravated by PTSD, not veterans in general.  For these reasons, the Board finds that the June 2013 VA examination with addendum is inadequate.   See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. 124.  On remand, the Veteran should be scheduled for an additional examination to obtain an appropriate etiology opinion.  The examination should be conducted by a different examiner than the examiner who provided the June 2013 opinion-preferably, a neurologist.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened peripheral neuropathy claims.  See 38 C.F.R. § 3.655(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

VA has obtained records of the Veteran's treatment at the Bay Pines VA Medical Center through May 3, 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since May 3, 2013.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim son appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Bay Pines VAMC all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since May 3, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility for his peripheral neuropathy.  If possible, this examination should be provided by a different examiner than the examiner who conducted the July 2013 examination-preferably, a neurologist.

The entire claims file, to include a complete copy of the REMAND, and paper copies of all relevant Virtual VA records must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to peripheral neuropathy affecting the upper and lower extremities, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that (a) the disability is of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the lay assertions of record (to include the Veteran's assertions as to in-service symptomatology).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility for his erectile dysfunction.  If possible, this examination should be provided by a different examiner than the examiner who conducted the June 2013 examination-preferably, a urologist.

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by PTSD, or medication prescribed for PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The physician should comment on the significance (if any) of the documented post-service surgical procedures for nonservice-connected hernia and spine conditions, as well as the effects of the Veteran's prescriptions for disorders which are not service-connected.

In rendering the requested opinions, the physician should consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as the Veteran's lay assertions.

The physician should examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the peripheral neuropathy examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b) as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


